Title: Memorandum of Conversation between Livingston and La Luzerne, [ca. 23 September] 1782
From: Madison, James
To: 


Editorial Note
This “paper” of JM poses three editorial problems: when did the “Conversation” between La Luzerne and Livingston take place; from what source did JM derive his information of what was said at that conference; and when did he prepare his memorandum?
La Luzerne probably received Vergennes’ instructions late in the morning of 17 September. Livingston left for his home in New York about twenty-four hours later and was away from Philadelphia thereafter until 29 October. On the morning of 18 September he wrote to Dana, Franklin, Jay, and Lafayette, and added a postscript to his dispatch of 15 September to Adams. Although Livingston remarked in his letter to Lafayette, “my Horses wait to carry me to the banks of Hudson,” he also stated that he expected a call from the Prince de Broglie later in the morning and had been with him (at La Luzerne’s?) the evening before. In none of these letters did Livingston mention a conference with La Luzerne either as having recently taken place or as scheduled for later on the eighteenth (JM to Randolph, 16–17 September, and n. 20; Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VI, 490, 529; NA: PCC, No. 118, fols. 295, 300–309). On the other hand, quite apart from the evidence furnished by the caption of JM’s memorandum, La Luzerne most likely would have informed Livingston during the afternoon or evening of 17 September of whatever Vergennes in his dispatches had directed the French minister to transmit to the American secretary for foreign affairs. Barbé-Marbois may have been present at this meeting and subsequently acquainted his good friend and confidant, JM, with the gist of what La Luzerne had said.
After devoting its sessions of 19 and 20 September almost exclusively to a debate upon Henry Laurens’ conduct in Great Britain, Congress recessed until Monday, the twenty-third. On the twenty-third, after La Luzerne made known that he had been instructed by Vergennes to communicate information about the peace negotiations and “sundry matters interesting to the common cause,” Congress appointed a committee to confer with him (NA: PCC, No. 95, fol. 140; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIII, 594). In his letter of 24 September to Randolph (q.v.), JM’s summary of news about those subjects was obviously based on the report of the conference committee on that day (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIII, 596–603) rather than on the present “Memorandum.” See also Virginia Delegates to Harrison, 24 September 1782, n. 4. JM could not have prepared this memorandum before 17 September and would not have prepared it after 23 September, because it was rendered obsolete the next day by the more detailed coverage of most of the same topics by the committee report.
 
[ca. 23 September 1782]
Conversation between Chevr. de la Luzerne & Secy. of Foreign Affairs on the Substance of letters of 25 & 29 June 1782 from the Ct. de Vergennes to the Minister of France.
That Mr. Oswald had by directions of the British Ministry made some proposals to Docr. Franklin while similar proposals were made to Mr. Adams, that on their having been communicated to him he (Vergennes) expressed a desire to converse with Mr Oswald who accordingly waited on him & told him the substance of what he was charged to say to Mr. Franklin—that the Court informed him that the King was desirous of peace if such terms were offered as were consistent with justice & the interest of his allies—that upon Mr. Oswalds reporting this, Mr. Grenville was sent over who immediately proposed to treat with France on the subject of American Independence & with respect to other articles to make the Treaty of Paris the basis of their negociation; to which it was answered that as to American Independence the King had no power to treat of it & that it would be more consistent with the dignity of the King of England as well as with that of the U. States to open a direct negociation on that subject with their Ministers—that the treaty of Paris could not be considered as the basis of a peace, but that it must be regulated by the justice of the claims on each side—that in consequence of this reply Mr. Grenville recd. powers to relinquish the Independence of America unconditionally & to propose the treaty of Paris as a foundation on which to open the negociations without its being considered as obligatory in the progress of it.
To this it was replied that the King agreed to negociate provided the interests of all his Allies were included in the Treaty—the Independence of America unconditionally acknowledged—and the Treaty of Paris only considered as the means of opening the negociation without precluding his Majesty from the right of proposing such changes as he thought proper, particularly in the East Indies and on the Coast of Africa.
Thus matters stood when these advices left Paris, with this addition that the Cabinet of England was greatly divided on the subject of American affairs—that Lord Shelburne was absolutely opposed to any other Independence than such as had been granted to Ireland—that the Ct. had of late observed some tergiversation in the Ministry which would probably draw out the negociation to some length—that he was inform’d that the Bill enabling the King to make peace with America which must be the foundation of an acknowledgment of independence, had not yet passed but was designed to be deferred to the next sessions.
